Citation Nr: 0401949	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  02-17 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating from an original grant of 
service connection for post-traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and Dr. P. S.


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
November 1971.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision in which the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) granted service connection for PTSD and assigned 
a 30 percent rating therefor, effective as of January 11, 
2000, the date of receipt of the veteran's original claim.  
The veteran thereafter indicated timely disagreement with the 
rating assigned, and this appeal ensued.  

A personal hearing was held before the undersigned Acting 
Veterans Law Judge, by means of video teleconferencing, in 
July 2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends, essentially, that his PTSD is more 
severe than reflected by the 30 percent rating that has been 
in effect since service connection for that disability was 
granted as of January 11, 2000.  After a review of the 
record, the Board finds that additional development of the 
record must be accomplished prior to further appellate 
consideration of his claim.

In particular, the Board notes that, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law, whereby the obligations of VA with respect to the duty 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim were redefined.  The VCAA established an 
enhanced duty to notify the claimant as to the information 
and evidence necessary for claim substantiation.  The veteran 
in this case has not been furnished with information 
regarding the provisions of the VCAA with specific regard to 
his claim for an increased rating for PTSD, nor, in 
particular, has he been notified of VA's obligations as 
defined by the United States Court of Appeals for Veterans 
Claims (Court) in Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This matter must be addressed by means of a Board 
remand prior to any further appellate review of this case by 
the Board.  See DAV v. Principi, 327 F.3d 1339 (Fed. Cir. 
2003).  

The Board also notes that the veteran was most recently 
accorded an examination by VA in September 2001.  The Board 
is of the opinion that a more contemporaneous assessment of 
the severity of his PTSD would be helpful.

In addition, the record is unclear as to whether the veteran 
is currently in receipt of Social Security Administration 
(SSA) benefits.  The Board believes that this matter should 
be clarified and, if he is in receipt of such benefits, the 
records pertaining to the award thereof should be obtained 
and associated with his claims folder.

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO is to advise the veteran, by 
means of a letter, as to his and VA's 
obligations under the VCAA, to include, 
but not necessarily limited to:

	a) VA's duty to notify him;

	b) VA's duty to assist him, to 
include what VA will accomplish and what 
he must do to assist in the development 
of his claim;

	c) When and where to send 
information or evidence; and 

	d) Who to contact at VA if he has 
any questions.

2.  The RO should request that the 
veteran indicate whether he is or is not 
in receipt of SSA benefits.  If he 
answers in the affirmative, the RO should 
request that the SSA furnish a copy of 
any SSA decision so determining, together 
with copies of all records, to include 
medical records, used in rendering that 
decision.

3.  The RO is to accord the veteran a VA 
mental status examination, in order to 
ascertain the current severity of his 
PTSD.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner 
is requested to assign a numerical code 
under the Global Assessment of 
Functioning Scale (GAF).  It is 
imperative that the physicians include a 
definition of the numerical code 
assigned.  Thurber v. Brown, 5 Vet. App. 
119 (1993).  The claims folder and a copy 
of this remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should provide complete rationale for all 
conclusions reached.

4.  Following completion of the review 
requested above, and either completion by 
the RO of any action or actions required 
by the submittal of information or 
evidence by the veteran or expiration of 
the appropriate time for him to furnish 
any such information or evidence, the RO 
should review all pertinent evidence, to 
include but not limited to all evidence 
associated with the claims folder 
subsequent to the issuance of a Statement 
of the Case in July 2002, and determine 
whether an increased rating for PTSD can 
now be granted.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case, and 
with the appropriate period of time 
within which to respond thereto.  The 
case should then be returned to the Board 
for further review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND is to obtain additional evidence and 
to address due process concerns.  No inference as to the 
ultimate disposition of the claim should be made at this 
time.



	                  
_________________________________________________
	D. HAVELKA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


